



Exhibit 10.1
2017 Cash Incentive Compensation Plan


Eligible Employees: All non-Section 16 officers (“Vice Presidents”) and senior
executives (Section 16) officers (“Executive Officers”) of the Company are
eligible for participation in the Company’s 2017 Cash Incentive Compensation
Plan.


Applicable Period: The 2017 Cash Incentive Plan applies to performance during
the Company’s fiscal year ending December 31, 2017.


Components of the Plan and Criteria to Fund: The 2017 Cash Incentive
Compensation Plan consists of the following three components: (i) revenue
targets; (ii) EBITDA targets, and (iii) achievement of commercial channel
efficiencies. Each component of the 2017 Cash Incentive Compensation Plan
includes targets at minimum, plan, and maximum payout. The minimum targets serve
as the threshold upon which the incentive pool will begin to fund for that
component. Achievement of the components at plan/target will earn the target
cash incentive opportunity. Payout will be calculated along a linear continuum
from minimum to plan/target and from plan/target to maximum with the maximum
target serving as the point at which the management team will earn the highest
possible cash incentive opportunity.


The minimum performance target must be met in order for a portion of the bonus
to be paid relative to any one of the three components. Each component will be
measured separately. Bonus payouts will be based forty percent (40%) on
achievement of revenue targets, forty percent (40%) on achievement of EBITDA
targets; and twenty percent (20%) on achievement of commercial channel
efficiencies.


The following table below represents the target bonus and maximum bonus for each
of the Company’s Vice Presidents and above and as a percent of such employee’s
annual base salary.


Executive Officer


Target
Maximum
President and CEO
125%
175%
Executive Officers (other than President and CEO)
75%
100%
Vice Presidents
50%
70%






